PER CURIAM:
*702Following a bench trial in the Circuit Court of Jackson County, Appellant Michael Waller was convicted of property damage in the first degree in violation of § 569.100, RSMo. The circuit court found Waller to be a persistent offender, and sentenced him to three years' imprisonment. Following the affirmance of his conviction on direct appeal, Waller filed a motion for post-conviction relief, which was amended by his appointed counsel. The circuit court denied relief following an evidentiary hearing. Waller appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).